DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a planar portion disposed perpendicular to the transverse partition wall” and “the cure defines an angle less than 90 degrees”. It is not clear how the planar portion could be perpendicular to the partition wall and the curve having an angle less than 90 degrees at the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 948,434) in view of Deming (US 482,082) further in view of Brown (US 2,683,974) and Rene (FR 2,654,320).
Regarding claim 1, Scott (figs. 5 and 7) discloses an open top container comprising: 
a peripheral wall defining a substantially closed inner chamber; 
a transverse partition wall 8 inside the container inner chamber separating the inner chamber into a first and second compartments;
 wherein the transverse partition 8 wall comprises a first side (bottom side with rounded end) disposed opposite a second side (the top side opposite to the bottom side), wherein the first side of the transverse partition wall contacts the substantially closed inner chamber (col. 2, lines 67-73).
Scott fails to disclose the second side of the transverse partition wall comprising a planar portion disposed perpendicular to the transverse partition wall such that a 
However, Deming teaches a container having a partition with flanges 6 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the partition of Scoot, flanges, for the predictable result of preventing splashing as taught by Deming in col. 2, line 55.
The modified Scoot fails to disclose the flange 6 (of Deming) being a planar portion disposed perpendicular to the transverse partition wall such that a cross-section of the traverse partition wall is a T-shape configuration, wherein a curve is formed at the second side of the transverse partition wall between the transverse partition wall and the planar portion, wherein the curve defines an angle less than 90 degrees, wherein the first compartment contains a condiment dip, and wherein the transverse partition wall is configured to facilitate the loading of the condiment dip onto a food item without spillage outside the container's peripheral wall.  
However, Brown teaches an easy feeding dish having a bracket 24 over a partition wall 13, wherein the bracket 24 is planar portion disposed perpendicular to the partition wall 13 (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the flange of the modified Scott, a planar portion, for 
Regarding a curve being formed at the second side of the transverse partition wall between the transverse partition wall and the planar portion, and the first compartment containing a condiment dip (i.e., food), Rene teaches a plate for preventing spillage of food having a wall with a planar flange 7, wherein a curve is formed between the wall and the flange (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided a curved portion between the partition wall and the planar flange portion 6 of the modified Scott, as taught by Rene, for the predictable result of easily removing food from the container.
Regarding the curve defining an angle less than 90 degrees, it is not clear how the planar portion could be perpendicular to the partition wall and the curve having an angle less than 90 degrees at the same time.
Further, it is noted that the modified Scott’s transverse partition wall is configured to facilitate (or capable of facilitating) the loading of the condiment dip onto a food item without spillage outside the container's peripheral wall.  
Regarding claim 5, Scott further discloses the second compartment being empty (fig. 5).  
Regarding claim 6, Scott further discloses the bottom, distal and proximal edges of the transverse partition wall form a fluid-tight seal with the receptacle's inner chamber (col, 2, lines 53-67).

Regarding claim 9, Scott further discloses the transverse partition wall 8 being detachable (figs. 5 and 7).

  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 948,434) in view of Deming (US 482,082) further in view of Brown (US 2,683,974) and Rene (FR 2,654,320) as applied to claim 1 above, further in view of Harper (US 1,138,288).
Regarding claim 4, the modified Scott fails to disclose the internal volume of the first compartment being greater than that of the second compartment.  
However, Harper teaches a compartmented dish having a first compartment bigger that a second compartment (fig. 1).
It would have been obvious to one of ordinary in the art at the time the invention was filed, to have made one compartment of the modified Scott bigger than the other, for the predictable result of using the larger compartment as a main dish compartment and the other for sides.

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 948,434) in view of Deming (US 482,082) further in view of Brown (US 2,683,974) and Rene (FR 2,654,320) as applied to claim 1 above, further in view of Gunderson (US 8,574,647).

However, Gunderson teaches a container for semi solid foods having two compartments separated by a wall with apertures 110 (fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provide the wall separating the two compartments of the modified Scott, a plurality of apertures, as taught by Gunderson, for the predictable result of separating the liquid and solid of a semi solid food in order to consume the solid and liquid separately if desired.

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 948,434) in view of Deming (US 482,082) further in view of Brown (US 2,683,974) and Rene (FR 2,654,320) as applied to claim 9 above, further in view of Petzold (US 2,020,373).
Regarding claim 10, the modified Scott fails to disclose the proximal and distal ends of the transverse partition wall comprise a clip-on clamp.
However, Petzold teaches a partition wall B having ends with clip-on clamps 8 (figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the partition wall 8 of the modified Scott, clip-on clamps, for the predictable result of preventing unintentional removal of the partition wall by offering resistance against upward movement as taught by Petzold in page 2, lines 3-12. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/           Examiner, Art Unit 3735  

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735